Citation Nr: 1621506	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-38 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1993 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issue on appeal was previously remanded by the Board in April 2015.  At that time the Board also remanded the issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  In a following September 2015 rating decision, the RO granted service connection for nightmare disorder (also claimed as PTSD).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's symptoms of depression, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances are symptoms of his already service-connected nightmare disorder (also claimed as PTSD).  There is no separate disability for residuals associated with a TBI.   


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in October 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claim in November 2009 and August 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported symptoms, and provides a complete rationale for the opinions stated. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran contends that he has current residuals of a TBI as a result of a jeep accident during active duty service.  His April 1996 report of medical history shows that he was hospitalized at Madigan Army Medical Center in Fort Lewis, Washington following a motor vehicle accident.

As indicated above, the issue on appeal was previously remanded by the Board in April 2015.  Thereafter, the Veteran was granted service connection for a nightmare disorder (also claimed as PTSD) and was assigned a 10 percent disability rating effective April 8, 2008.

Upon review of all the evidence of record, the Board finds that the Veteran's symptoms of depression, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances are symptoms of his already service-connected nightmare disorder (also claimed as PTSD).  There is no separate disability for residuals associated with a TBI.   

The evidence includes a June 2009 Department of Corrections clinical psychology note which states, "according to his clinical file, [the Veteran] has a mental health history dating back to a significant head injury in 1994 which resulted in difficulties regulating his emotion, impulsiveness, and difficulty concentrating. He has also reported a history of depressed mood."

The Veteran was afforded a VA examination in November 2009.  After a review of record, an interview with the Veteran, and psychological testing, the examiner stated that he was unable to identify specific symptoms of PTSD or other mental health conditions which were related to the Veteran's military service.  The examiner indicated that the Veteran may have symptoms of PTSD and reported a number of potential stressors which he claimed occurred in service, but these were not verified and were not evaluated.  According to the examiner, the Veteran's mental health symptoms appeared to be related to his incarceration with its
attendant consequences as a sex offender, as well as to childhood issues.

Pursuant to the Board's April 2015 remand, the Veteran was to be afforded a VA examination to assist in determining the nature and etiology of any TBI residuals of psychiatric disorders.  The Board had requested the examiner to specifically address the June 2009 Department of Corrections clinical psychology note, which stated that a 1994 head injury resulted in difficulties with emotions, impulsiveness, and concentration.  

The Veteran was afforded a VA psychiatric examination in August 2015.  During the evaluation, the Veteran endorses symptoms of depressed mood, daily feelings of depression, irritability, insomnia, and feelings of worthlessness, hopelessness, and guilt.  He denied any current suicidal ideation, but endorsed a history of significant suicidal ideation with approximately here suicide attempts.  The Veteran also reported some symptoms of nightmares related to service two to three times.  
The Veteran also described problems with negative alterations of cognition and mood which he associated with the trauma, including persistent anxiety, anger, and depression.  The Veteran further endorsed diminished interest in lack of motivation along with feeling detached and estranged from others.  Other symptoms of increased arousal, insomnia, irritability, reckless behavior, hypervigilance and increased startle response were also reported.

The August 2015 VA examiner diagnosed the Veteran with nightmare disorder, unspecified depression, and alcohol use disorder in sustained remission.  The examiner also indicated that it was possible to differentiate which symptoms were attributable to each diagnosis.  Specifically, it was noted that the Veteran's nightmares were associated with the nightmare disorder.  Problems with insomnia were attributable to either his nightmare disorder or unspecified depression.  All other symptoms were attributable to the Veteran's diagnosis of unspecified depression or other specified personality disorder.  Further, although the examiner indicated that the Veteran had a diagnosed TBI, it was noted that the Veteran's mild TBI would not cause long-term cognitive or neurobehavioral sequelae given the relatively mild nature of the event (i.e., loss of consciousness vs. brief loss of consciousness).  The examiner indicated that the Veteran's symptoms were attributable to the Veteran's mental health diagnosis rather than representative of residuals of a TBI.  

In the separate August 2015 VA TBI examination, the Veteran reported that he was involved in a motor vehicle accident while in the military.  The Veteran was riding in the back seat, when his vehicle was struck by another vehicle and he was subsequently thrown from the vehicle.  The Veteran stated that he experienced a "brief" loss of consciousness and having the wind knocked out of him.  The examiner stated, however, that a review of the record showed inconsistency in the reporting of the incident, including a discrepancy in the Veteran's self-report regarding loss of consciousness, the year of the injury, and residual problems associated with the injury.  The examiner performed an assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI.  Results showed no complaints of impairment of memory, attention, concertation, or executive functions.  Judgment, was normal.  Social interaction was routinely appropriate.  The Veteran was also always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation were normal.  The Veteran was able to communicate by spoken and written language.  His consciousness was also normal.  The Veteran also did not have any subjective symptoms or any mental, physical, or neurological conditions attributable to a TBI, such as headaches or Meniere's disease.  In sum, the examiner stated that the Veteran did sustain a very mild TBI in service, but did not have any permanent residual.    

The Board acknowledges that the August 2015 VA examiners did not specifically address the June 2009 Department of Corrections clinical psychology note, as directed by the Board's April 2015 remand.  However, the Board finds that a remand is not warranted as the Veteran has now been granted service connection for a nightmare disorder (claimed as PTSD) and there are no separate symptoms that have not already been considered by his already service-connected psychiatric disorder.

The Board notes that the rating criteria for mental disorders found at 38 C.F.R. 
§ 4.130 considers, for various levels of occupational and social impairment due to psychiatric disability, symptoms of memory loss and impairment (e.g., mild memory loss, short-and long-term memory impairment, and memory loss for names of close relatives, own occupation, or own name), as well as difficulties with concentration and attention (e.g., circumstantial, circumlocutory, or stereotyped speech, difficulty in understanding complex commands, impaired abstract thinking, speech intermittently illogical, obscure or irrelevant, gross impairment in thought processes or communication).  The Veteran's reported symptoms of impaired memory and difficulty with concentration and/or attention, among other psychiatric symptoms, and their effect on his occupational and social functioning were considered when awarding the current 10 percent rating for service-connected nightmare disorder.  See August 2015 rating decision.  Thus, because these symptoms are already contemplated in the current 10 percent schedular rating for service-connected nightmare disorder, and, even if the Veteran also had a current cognitive disorder (which, in this case, he does not), the Board would be precluded from assigning a separate evaluation (rating) for cognitive impairment as a residual of TBI based on the reported symptoms of decreased memory, concentration and attention because to do so would be pyramiding in violation of 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.124a, DC 8045, Note (1).

In sum, the competent and probative medical evidence demonstrates that the Veteran does not suffer from a disability manifested by depression, suspiciousness, chronic sleep impairment, flattened affect, disturbance of motivation and mood, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances separate from the symptoms of his already service-connected nightmare disorder.  Thus, there is essentially no diagnosis for the purposes of a service connection analysis, as the Veteran has not been diagnosed with separate residuals associated with a TBI.  Absent a diagnosis of a disability, there can be no valid claim.  Accordingly, the claim for service connection for residuals of a TBI on must be denied.



ORDER

Service connection for residuals of a traumatic brain injury is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


